Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 40 is objected to because of the following informalities:  claim 40 is missing a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 30, lines 4-5,7,11 of “first electrically conductive cap layer” and “third electrically conductive cap layer” render the claims indefinite. To comport with claim 10, it appears that “first electrically conductive cap layer” should be replaced with “second electrically conductive cap layer” and “third electrically conductive cap layer” should be replaced with “first electrically conductive cap layer”.
Claim 34 recites the limitation "second electrically conductive cap" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-16, 30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solovyov (US 2019/0131512).
Solovyov teaches a laminated superconductor wire assembly (stabilizer layer soldered (laminated) protective metal layer; para. 0013, 0037) comprising an HTS layer (301) with two surfaces, a first cap layer (501) overlaying in direct contact with the HTS, a second cap layer in contact with HTS (304), a first lamination layer affixed to the first cap layer (stabilizer layer (part of 601) soldered to protective metal layer (501); para. 0037), a stabilizer layer (305) affixed to the second cap layer (304), a second lamination layer (part of 601) affixed to the stabilizer layer (305) (para. 0030).

Solovyov, as described above, teaches a stabilizer layer (part of 601) soldered to protective metal layer (501) (para. 0037). Solovyov also teaches that it is known to attach metal foils (corresponding to encapsulation 601) by providing two foils (105, 107) attached by solder fillets (106) at the edges (para. 0002).
As Solovyov teaches a stabilizer layer (part of 601) soldered to protective metal layer (501) (para. 0037) and attaching metal foils (corresponding to encapsulation 601) by providing two foils (105, 107) attached by solder fillets (106) at the edges, it would have been obvious to one of ordinary skill in the art to provide a first fillet disposed along a first edge of the laminated superconductor wire assembly and connected to the first lamination layer and the second lamination layer and a second fillet disposed along a second edge of the laminated superconductor wire assembly and connected to the first lamination layer and the second lamination layer.
Regarding claim 30, Solovyov teaches a method of making a laminated superconductor wire assembly (stabilizer layer soldered (laminated) protective metal layer; para. 0013, 0037) comprising providing an HTS layer (301) with two surfaces, a second cap layer (304) in contact with HTS, para. 0037), a substrate/buffer (302/303) in contact with the other surface of the HTS (301), affixing a stabilizer layer (305) affixed to the second cap layer (304), removing the substrate from the HTS (para. 0030), affixing a first cap layer (501) to the first surface of the HTS (para. 0030), affixing a first lamination layer to the first cap layer (stabilizer layer (part of 601) soldered to protective metal layer (501), para. 0037), affixing a second lamination layer (part of 601) to the stabilizer layer (305) (para. 0030).
Solovyov fails to teach affixing first fillet disposed along a first edge of the laminated superconductor wire assembly and connected to the first lamination layer and the second lamination layer and affixing a second fillet disposed along a second edge of the laminated superconductor wire assembly and connected to the first lamination layer and the second lamination layer.
Solovyov, as described above, teaches a stabilizer layer (part of 601) soldered to protective metal layer (501) (para. 0037). Solovyov also teaches that it is known to attach metal foils (corresponding to encapsulation 601) by providing two foils (105, 107) attached by solder fillets (106) at the edges (para. 0002).
As Solovyov teaches a stabilizer layer (part of 601) soldered to protective metal layer (501) (para. 0037) and attaching metal foils (corresponding to encapsulation 601) by providing two foils (105, 107) attached by solder fillets (106) at the edges, it would have been obvious to one of ordinary skill in the art to provide a first fillet disposed along a first edge of the laminated superconductor wire assembly and connected to the first lamination layer and the second lamination layer and a second fillet disposed along a second edge of the laminated superconductor wire assembly and connected to the first lamination layer and the second lamination layer.
Regarding claims 11, 31, Solovyov teaches that the HTS is YBCO (para. 0030).
Regarding claims 32-33, Solovyov teaches that the substrate is a Ni alloy and includes a buffer layer (para. 0030-0032).
Regarding claims 12,34, Solovyov teaches that the cap layers comprise silver (para. 0030, 0036).
Regarding claims 13,35, Solovyov teaches that the lamination layers comprise copper (para. 0030).
Regarding claims 14,15, 36,37, Solovyov teaches that the metal foil (lamination layers are 1-2 mm wider than the superconductor strip (para. 0002).
Regarding claims 16,38, Solovyov teaches that the stabilizer layer comprises copper (para. 0030).

Claim 17, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solovyov in view of Otto (US 2009/0298696).
Solovyov teaches a product as described above in claim 1, but fails to teach that the second cap layer is affixed to the stabilizer layer via a solder.
Otto, however, teaches a superconductor wire (abstract) wherein a silver cap layer, disposed on a HTS, is bonded to a stabilizer layer by solder (para. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the silver cap layer, disposed on a HTS, is bonded to a stabilizer layer by solder in Solovyov in order to provide a parameter known in the art as taught by Otto.
Additionally, Solovyov teaches that the first and second lamination layers are laminated to the strip (para. 0002, 0030, 0037).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solovyov in view of Otto (US 2009/0298696) and Rey (US 2016/0351310) and Behan (US 2017/0271651).
Solovyov teaches a product as described above in claim 17, but fails to teach that the epoxy is doped with material to make the epoxy electrically conductive.
Rey, however, teaches a superconductor product (abstract) wherein solder or conductive epoxy can be used in bonding applications (para. 0064).
Behan teaches that it is known that conductive epoxies include epoxies doped with materials that the make the epoxy electrically conductive (para. 0063).
Therefore, it would have been obvious to one of ordinary skill in the art to provide an epoxy doped with material to make the epoxy electrically conductive in Solovyov in order to provide a substitute for solder known in the art as taught by Rey and because Behan teaches that it is known that conductive epoxies include epoxies doped with materials that the make the epoxy electrically conductive.

Claim 40 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Solovyov in view of Stocker (US 2007/0264796).
Solovyov teaches a method as described above in claim 30, but fails to teach reusing the substrate removed from the first superconductor to produce a superconductor insert.
Stocker, however, teaches a method of making an electronic device (abstract) wherein a substrate used to produce a film can be reused, after an exfoliation process, for another iteration of the deposition process (para. 0076).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the substrate used to produce a film can be reused, after an exfoliation process, for another iteration of the deposition process in Solovyov in order to provide a process parameter known in the art as taught by Stocker and because reusing the substrate reduces costs of materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735